DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 07/21/2022.	
3.	Claims 1-9, 11-19 are pending. Claims 1-8 are under examination on the merits. Claims 1-2, 6, 9, 11, 17-18 are amended. Claim 10 is cancelled. Claims 9, 11-19 are withdrawn to a non-elected invention from further consideration. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Objections
6.	Claim 1, 7-8 are objected to because of the following informalities: 
In claim 1, it is suggested that “R1” be deleted and “R1” be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
In claim 7, it is suggested that “LiClO4, ….." (7 subscript occurrences) be deleted and "LiClO4" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
In claim 8, it is suggested that “H2SO4, ….." (5 subscript occurrences) be deleted and "H2SO4" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite new limitations directed to “is spaced apart from the first electrode and in contact with the second electrode, the first electrode has a first portion in contact with the electrochromic electrolyte layer, the second electrode has a second portion exposed from the nanostructure, an area of the first portion is greater than an area of the 
review of the specification, drawings, and claims of the application as originally filed shows support for “is spaced apart from the first electrode and in contact with the second electrode, the first electrode has a first portion in contact with the electrochromic electrolyte layer, the second electrode has a second portion exposed from the nanostructure”. However, this does not provide a basis for the claims as amended. Additionally, applicant’s remarks do not point to specific support for these limitations. In the absence of support, these claims and claims dependent thereon are deemed to constitute new matter. Claim 2-8 being depended on claim 1 are rejected as well.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ah et al. (US Pub. No. 20160216588 A1, hereinafter “’588”) in view of Jeon et al. (US Pub. No. 20110043886 A1, hereinafter “’886”).

Regarding claim 1:  ‘588 teaches an electrochromic device (Page 1, [0005]), comprising: a first electrode, a second electrode on the first electrode, and an electrochromic electrolyte layer and a nanostructure between the first and second electrodes (Page 2, [0037]-[0038]), Page 5, Claim 1)., wherein the nanostructure has a porous structure (Page 2, [0038]), and the electrochromic electrolyte layer comprises phenothiazine (Page 2, [0039]-[0040]). ‘588 does not expressly teach the nanostructure has a porous structure, and is spaced apart from the first electrode and in contact with the second electrode, the first electrode has a first portion in contact with the electrochromic electrolyte layer, the second electrode has a second portion exposed from the nanostructure, an area of the first portion is greater than an area of the second portion.
However, ‘866 teaches an electrochromic device includes a first electrode, a second electrode disposed opposite the first electrode, a porous nanostructure electrochromic layer disposed on the first electrode or the second electrode, and an electrolyte disposed between the first electrode and the second electrode. The porous electrochromic layer includes different sized nanoparticle clusters, and each nanoparticle cluster includes a plurality of nanoparticles and an electrochromic material (Page 1, [0008]). A porous electrochromic layer 14 is provided by mixing a plurality of the nanoparticle clusters 50, 60 and/or 70 with a solvent (Page 4, [0085]; Figs. 1 through 5B). ‘866 teaches the a porous nanostructure is spaced apart from the first electrode and in contact with the second electrode, the first electrode has a first portion in contact with the electrochromic electrolyte layer, the second electrode has a second portion exposed from the nanostructure as shown in Fig. 1 (Page 3, [0053]), and an area of the first portion is greater than an area of the second portion (Page 5, [0092]) with benefit of providing a structure stress is substantially reduced, in comparison to an electrochromic device including nanoparticle clusters having a uniform size (Page  5, [0092]). 
In an analogous art of an electrochromic device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electrochromic device by ‘588, so as to include the nanostructure has a porous structure, and is spaced apart from the first electrode and in contact with the second electrode, the first electrode has a first portion in contact with the  electrochromic electrolyte layer, the second electrode has a second portion exposed from the nanostructure, an area of the first portion is greater than an area of the second portion as taught by ‘886, and would have been motivated to do so with reasonable expectation that this would result in providing a structure stress is substantially reduced, in comparison to an electrochromic device including nanoparticle clusters having a uniform size as suggested by ‘886 (Page  5, [0092]). 

Regarding claim 2:  ‘588 teaches the electrochromic device (Page 1, [0005]), further comprising a pore in the nanostructure, and the pore is filled with the same material included in the electrochromic electrolyte layer (Page 1, [0017]; Page 2, [0040]). 

Regarding claim 8: The disclosure of ‘588 in view of ‘866 is adequately set forth in paragraph above and is incorporated herein by reference. ‘588 does not expressly teach the electrochromic electrolyte layer further comprises a hydrogen ion producing material, and the hydrogen ion producing material comprises hydrochloric acid (HCI). 
However, ‘886 teaches an electrochromic device includes a first electrode, a second electrode disposed opposite the first electrode, a porous electrochromic layer disposed on the first electrode or the second electrode, and an electrolyte disposed between the first electrode and the second electrode. The porous electrochromic layer includes different sized nanoparticle clusters, and each nanoparticle cluster includes a plurality of nanoparticles and an electrochromic material (Page 1, [0008]). A porous electrochromic layer 14 is provided by mixing a plurality of the nanoparticle clusters 50, 60 and/or 70 with a solvent (Page 4, [0085]; Figs. 1 through 5B). The solvent may include, for example, alcohol and water, but is not limited thereto. The conductive paste may include an acid component, such as hydrochloric acid (HCl) with benefit of providing an acid component ---that may assist a dehydration reaction of the nanoparticle clusters 50, 60 and/or 70 during heat treatment (Page 4, [0085]). 
In an analogous art of an electrochromic device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electrochromic electrolyte layer by ‘588, so as to include a hydrogen ion producing material, and the hydrogen ion producing material comprises hydrochloric acid (HCI) as taught by ‘886, and would have been motivated to do so with reasonable expectation that this would result in providing an acid component that may assist a dehydration reaction of the nanoparticle clusters 50, 60 and/or 70 during heat treatment as suggested by ‘886 (Page 4, [0085]). 



11.	Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ah et al. (US Pub. No. 2016/0216588 A1, hereinafter “’588”) in view of Jeon et al. (US Pub. No. 20110043886 A1, hereinafter “’886”) as applied to claim 1 above, and further in view of Biver et al. (US Pub. No. 2016/0282694 A1, hereinafter “’694”).

Regarding claim 3: The disclosure of ‘588 in view of ‘866 is adequately set forth in paragraph 10 above and is incorporated herein by reference. ‘588 in view of ‘866 does not expressly teach the compound of Formula 1 comprises one of 10-ethylphenothiazine, 10-isopropylphenothiazine, or 10-phenylphenothiazine.
	However, ’694 teaches an electrochromic composition for an optical article (Page 1, [0001]; Page 1, [0010]) comprising: at least one reducing compound (Page 1, [0011]), and at least two electrochromic oxidizing compounds (Page 1, [0012]), wherein the reducing compound can be selected from ferrocene and their derivatives phenothiazine and their derivatives, such as 10-methylphenothiazine and isopropylphenothiazine (Page 22, [0113]; Page 22, [0115]) with benefit of providing a reducing compound having at least the following properties: low absorption of visible light in the bleached state if the reducing compound is also an electrochromic compound, good stability, in particular to oxygen, good ageing performance, and good solubility in conventional electrochromic solvents (Page 22, [0108]). 
In an analogous art of an electrochromic device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electrochromic electrolyte layer comprises phenothiazine by ‘588, so as to include the compound of Formula 1 comprises one of 10-ethylphenothiazine, 10-isopropylphenothiazine, or 10-phenylphenothiazine as taught by ‘694, and would have been motivated to do so with reasonable expectation that this would result in providing a reducing compound having at least the following properties: low absorption of visible light in the bleached state if the reducing compound is also an electrochromic compound, good stability, in particular to oxygen, good ageing performance, and good solubility in conventional electrochromic solvents as suggested by ‘694 (Page 22, [0108]). 

Regarding claim 4: The disclosure of ‘588 in view of ‘866 is adequately set forth in paragraph 10 above and is incorporated herein by reference. ‘588 teaches the electrochromic electrolyte layer further comprises a polymer (Page 3, [0045]), a solvent (Page 2, [0040]). ‘588 in view of ‘866 does not expressly teach a reaction inducing material such as at least one of ferrocene or ferrocene derivatives.
However, ’694 teaches an electrochromic composition for an optical article (Page 1, [0001]; Page 1, [0010]) comprising: at least one reducing compound (Page 1, [0011]), and at least two electrochromic oxidizing compounds (Page 1, [0012]), wherein the reducing compound can be selected from ferrocene and their derivatives such as ethyl ferrocene, t-butyl ferrocene (Page 22, [0110) with benefit of providing a reducing compound having at least the following properties: low absorption of visible light in the bleached state if the reducing compound is also an electrochromic compound, good stability, in particular to oxygen, good ageing performance, and good solubility in conventional electrochromic solvents (Page 22, [0108]). 
In an analogous art of an electrochromic device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electrochromic electrolyte layer by ‘588, so as to include a reaction inducing material such as at least one of ferrocene or ferrocene derivatives as taught by ‘694, and would have been motivated to do so with reasonable expectation that this would result in providing a reducing compound having at least the following properties: low absorption of visible light in the bleached state if the reducing compound is also an electrochromic compound, good stability, in particular to oxygen, good ageing performance, and good solubility in conventional electrochromic solvents as suggested by ‘694 (Page 22, [0108]). 
Regarding claim 5:  ‘588 teaches the electrochromic device (Page 1, [0005]), wherein the polymer comprises poly methyl methacrylate (PMMA) (Page 3, [0045]). 

Regarding claim 6:  ‘588 teaches the electrochromic device (Page 1, [0005]), wherein the solvent comprises propylene carbonate (PC) (Page 2, [0040]).   

Regarding claim 7:  ‘588 teaches the electrochromic device (Page 1, [0005]), wherein the electrochromic electrolyte layer further comprises a lithium ion producing material, and the lithium ion producing material comprises of lithium perchlorate (LiClO4) (Page 2, [0040]). 


Response to Arguments
12.	Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
--
Examiner Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
08/04/2022